Exhibit 10.4

 

[FORM OF AGREEMENT]

 

COMMUNITY BANKERS TRUST CORPORATION

2019 Stock Incentive Plan

 

Nonstatutory Stock Option Agreement

 

THIS AWARD AGREEMENT dated as of the _____ day of __________ 20__, between
COMMUNITY BANKERS TRUST CORPORATION, a Virginia corporation (the “Company”), and
____________________  (“Participant”), is made pursuant and subject to the
provisions of the Company’s 2019 Stock Incentive Plan (the “Plan”). All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan.

 

1.         Grant of Option. The Company hereby grants to Participant, on
__________ __, 20__  (“Date of Grant”), subject to the terms and conditions of
the Plan and subject further to the terms and conditions of this Award
Agreement, the right and option (“Option”) to purchase _______________
 (__________) whole shares of Company Stock at the exercise price of $_____ per
share (“Exercise Price”), being not less than the per share Fair Market Value of
Company Stock on the Date of Grant. This Option shall be exercisable as
hereafter provided. This Option is not intended to be an Incentive Stock Option.

 

2.         Terms and Conditions. This Option is subject to the following terms
and conditions:

 

 (a)       Exercisability of Option. This Option shall be exercisable with
respect to 25% of the shares subject to the Option on the first anniversary of
the Date of Grant; with respect to an additional 25% of the shares subject to
the Option on the second anniversary of the Date of Grant; with respect to an
additional 25% of the shares subject to the Option on the third anniversary of
the Date of Grant; and with respect to the remaining 25% of the shares subject
to this Option on the fourth anniversary of the Date of Grant. The preceding
sentence to the contrary notwithstanding, and subject to Section 24 of the Plan,
 this Option shall become fully exercisable upon a Change in Control.

 

  (b)      Expiration Date. This Option shall terminate on __________ __, 20__
(the “Expiration Date”). This Option may not be exercised on or after the
Expiration Date. Notwithstanding any other provision of this Award Agreement,
the exercisability and Expiration Date of this Option shall be subject to
federal and state regulation applicable to the Company, including requirements
identified in the Plan, which could have the effect of shortening the exercise
period of this Option.

 

  (c)      Exercise of Option. Except as provided in paragraphs 3 and 4 below,
the Option is exercisable, in whole or in part, with respect to the number of
shares set forth in subparagraph 2(a) above. To the extent that the Option
becomes exercisable, it shall continue to be exercisable until the earlier of
termination of Participant’s rights hereunder





1




or until the Expiration Date. A partial exercise of the Option shall not affect
Participant’s right to exercise the Option with respect to the remaining shares,
subject to the conditions of the Plan and this Award Agreement.

 

  (d)      Method of Exercising and Payment for Shares. The Option shall be
exercised by written notice delivered to the attention of the Company’s
Secretary at the Company’s principal office in Richmond, Virginia. The written
notice shall specify the number of shares being acquired pursuant to the
exercise of the Option when the Option is being exercised in part in accordance
with subparagraph 2(c) above. The exercise date shall be the date that such
notice is received by the Company or, if later and if a “cashless exercise” is
used in accordance with subparagraph 2(e) below, the date that the Exercise
Price is received by the Company.  Unless otherwise permitted in accordance with
subparagraph 2(e), such notice shall be accompanied by payment of the Exercise
Price in full for each share of Company Stock being acquired pursuant to such
exercise, in cash (United States dollars) or cash equivalent acceptable to the
Company, or, in whole or in part, through the surrender of previously acquired
shares of Company Stock, subject to Section 9 of the Plan, at their Fair Market
Value on the exercise date.

 

 (e)       Cashless Exercise. To the extent permitted under the applicable laws
and regulations, at the request of Participant, the Company agrees to cooperate
in a “cashless exercise” of the Option. The cashless exercise shall be effected
by the Participant delivering to a securities broker instructions to exercise
all or part of the Option, including instructions to sell a sufficient number of
shares of Company Stock to cover the costs and expenses associated therewith.

 

(f)         Nontransferability. The Option is nontransferable except by will or
by the laws of descent and distribution. During Participant’s lifetime, the
Option may be exercised only by Participant.

 

3.         Exercise After Termination of Employment. Except as provided in
paragraph 4 below, in the event that Participant ceases to be employed by the
Company or any of its subsidiaries prior to the Expiration Date, Participant may
exercise this Option with respect to all or part of the shares of Company Stock
for which Participant could have exercised this Option on the date of
Participant’s termination of employment with the Company and any of its
subsidiaries at any time within 90 days from the date of such termination or
during the remainder of the period preceding the Expiration Date, whichever is
shorter.

 

4.         Exercise in the Event of Death or Disability. The Option shall be
exercisable with respect to all or part of the number of shares of Company Stock
for which Participant could have exercised this Option on the date of
Participant’s death or Disability in the event that, prior to the Expiration
Date, the Participant dies or becomes Disabled while employed by the Company. In
the event of death, the Option may be exercised by Participant’s estate, or the
person or persons to whom Participant’s rights under the Option shall pass by
will or the laws of descent and distribution. The Option shall continue to be
exercisable for (i) the one year period beginning on the date that the
Participant dies or terminates employment due to Disability, as the





2




case may be, or (ii) the remainder of the period preceding the Expiration Date,
whichever is shorter.

 

5.         Fractional Shares. Fractional shares shall not be issuable hereunder
and, when any provision hereof may entitle Participant to a fractional share,
such fraction shall be disregarded.

 

6.         No Right to Continued Employment. This Option does not confer upon
Participant any right with respect to continuance of employment with the Company
or any of its subsidiaries, nor shall it interfere in any way with the right of
the Company or any of its subsidiaries to terminate Participant’s employment at
any time.

 

7.         Investment Representation. Participant agrees that, unless shares
issuable under the Plan have been registered with the Securities and Exchange
Commission, all shares purchased by Participant hereunder will be purchased for
investment and not with a view to distribution or resale and until such
registration, certificates representing such shares may bear an appropriate
legend to assure compliance with applicable law and regulations.

 

8.         Change in Capital Structure; Change in Control.  In accordance with
Section 12 of the Plan, the number of shares of Company Stock covered by the
Option, and the price per share thereof, shall be proportionately adjusted for
changes in the outstanding shares of Company Stock or in the capital structure
of the Company by reason of any stock or extraordinary cash dividend, stock
split, reverse stock split, an extraordinary corporate transaction such as any
recapitalization, reorganization, merger, spin-off of a subsidiary, or other
relevant change in capitalization occurring after the Date of Grant. Any such
adjustment of an outstanding Option must satisfy the requirements of Treasury
Regulation Section 1.424-1 and Code Section 409A and Treasury Regulations
thereunder. In addition, in the event of a Change in Control (as defined in the
Plan), Section 14 of the Plan shall apply to the Option and the Committee may
take such actions as it deems appropriate pursuant to the Plan.

 

9.         Governing Law. This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Virginia.

 

10.       Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Award Agreement, the provisions of the Plan
shall govern.

 

11.       Participant Bound by Plan; Definitions. Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. Unless otherwise noted, defined terms used in this
Award Agreement have the same meaning as provided in the Plan.

 

12.       Binding Effect. Subject to the limitations stated above and in the
Plan, this Award Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.

 





3




13.       Taxes. Participant shall make arrangements acceptable to the Company
for the satisfaction of income and employment tax withholding requirements
attributable to the exercise of this Option.

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be signed by
a duly authorized officer, and Participant has affixed his signature hereto.

 

 

 

 

 

COMMUNITY BANKERS TRUST CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

Date:

 

 

4

